Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2017

                                      No. 04-17-00680-CV

                          IN THE INTEREST OF A.J.M., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02783
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        On October 5, 2017, the trial court signed an order terminating Appellant’s rights to his
children. On October 13, 2017, Appellant filed a notice of accelerated appeal. See TEX. R. APP.
P. 26.1(b). The reporter’s record was due on October 23, 2016. See id. R. 35.1(b).
       On October 30, 2016, court reporter Elva G. Chapa filed a notification of late reporter’s
record. She indicated her other duties prevent her from immediately completing the record and
she needs more time to prepare the record in this appeal.
       The reporter’s motion for extension of time to file the reporter’s record is GRANTED IN
PART. The reporter’s record must be filed with this court by November 2, 2017. See id.
R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)). Any further requests for
extension of time to file the reporter’s record will be disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court